Citation Nr: 1001675	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase in Parents' Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

Appellants are the surviving parents of the Veteran who is 
reported to have had active service from September 1986 to 
July 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 and July 2004 determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which determined that the 
annual DIC benefit for appellants could not exceed $60.00.  
The appellants contend they are entitled to increased 
benefits, primarily because the RO erroneously failed to 
exclude premiums paid during 2003 for Medicare Plan B 
coverage.  

The Board remanded the case in December 2007 for further 
development.


FINDING OF FACT

The appellants' countable income for 2003 exceeds the maximum 
annual income for Parents' DIC benefits in excess of the 
statutory minimum of $5.00 per month.


CONCLUSION OF LAW

The requirements for increased benefits under the Parents DIC 
program, in excess of the statutory minimum, have not been 
met.  38 U.S.C.A. §§ 1310, 1315, 5107(b) (West 2002); 38 
C.F.R. §§ 3.25, 3.102 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  Although appellants' 
claim on appeal is largely based on undisputed facts, since 
at least one material fact is in dispute (whether Medicare 
premiums were paid by the State of Florida), the Board will 
proceed to determine whether the provisions of the VCAA have 
otherwise been met in this matter.  

The Board would like to first point out that a claimant 
applies for DIC benefits by completing and submitting VA Form 
21-535.  The instructions for completing the form provide 
comprehensive information as to who is eligible for the 
benefit, the conditions, under which it is payable, and a 
complete explanation of the appeals process.  An applicant is 
also placed on notice that one's income has a bearing on 
eligibility and that, due to frequent changes in income 
levels, one may call a VA office for the most recent 
information and a telephone number is provided.  The form 
instructs an applicant that he or she must provide the 
required information, and explains that all sources of income 
must be listed.  Thus, from the very beginning, a claimant is 
fully placed on notice of the evidence required, and the 
claimant's responsibilities for providing it at the time of 
application for the benefit.

Further, following the initial September 2003 determination 
that an increase in the parents' DIC benefit was not 
warranted, a November 2003 letter advised appellants that 
they may be able to lower countable income by reporting out 
of pocket medical expenses for the year 2003, and the 
respective obligations of the appellants and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Another VCAA letter was provided later that 
same month.  The claim was again denied in a determination in 
July 2004, a September 2004 statement of the case, and a 
supplemental statement of the case in September 2009.  The 
appellants have received all essential notice, have had a 
meaningful opportunity to participate in the development of 
this claim, and are not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

As concerns the duty to assist, as set forth above, the 
appellants had complete instructions at the time they applied 
for the benefits in question.  Further, all of the required 
information was uniquely within their knowledge, and the 
instructions informed them where they could call to obtain 
the income requirements.  There is also no indication that 
there are any outstanding pertinent documents or records that 
have not been obtained, or that are not adequately addressed 
in documents or records contained within the claims folder.  
In this regard, while the service representative contends 
that the RO did not fully comply with the Board's December 
2007 remand request for further information/explanation 
regarding the RO's refusal to reduce appellants' countable 
income by Medicare premiums asserted to have been paid during 
2003, the Board finds that an explanation was in fact 
provided by the RO in the September 2009 supplemental 
statement of the case that satisfies this particular remand 
request.  The Board would also like to point out that the 
duty to assist is not always a one-way street, and that 
during the period of time it sought further evidence that the 
subject Medicare premiums were "paid by the State," the 
appellants had every opportunity to provide evidence that 
they paid such premiums out of their own pocket and/or were 
not reimbursed, and they did not come forward with any 
supporting evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Finally, with respect to the remand's request for further 
clarification as to whether the RO initially reduced 
appellants' Social Security retirement benefits under 
38 C.F.R. § 3.262(e)(4) (2009), although the RO did not do 
so, since the Board has applied such a reduction in its 
decision that increased benefits are not warranted, there is 
no prejudice to appellants, and that further remand to 
clarify this matter under Stegall v. West, 11 Vet. App. 268 
(1998) would therefore be an unnecessary use of VA time and 
resources.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Entitlement to Increased Benefits

As was noted above, the salient facts are largely undisputed.  
The appellants applied for increased DIC benefits in May 
2003.  Due to the appellants' income for 2003 as confirmed 
with the Social Administration in the combined amount of 
$7704, and allowable unreimbursed medical expenses of $969, 
the RO ultimately concluded that appellants were not entitled 
to DIC benefits in excess of the statutory minimum of $5.00 
per month for the year 2003.  The RO's July 2004 
determination letter also specifically found that the an 
amount of $1,408.80 that had been identified by appellants as 
paid for Medicare Part B premiums would not be excluded from 
countable income as an allowable medical expense since it was 
being "paid by the State."

In a written brief, dated in November 2007, the appellants' 
national representative noted that appellants' local 
representative had indicated that appellants no longer 
disputed their monthly payment, and that the only issue that 
remained unclear was the RO statement that the Medicare 
payment could not be calculated as a medical expense because 
it was "paid by the State."  

In this regard, as was noted above, the Board remanded the 
case for further clarification from the RO concerning its 
refusal to recognize the payment of Medicare premiums for 
2003 as an allowable medical expense and whether the RO had 
initially reduced appellants' countable income by the 10 
percent reduction permitted by the applicable regulations.  

In a September 2009 supplemental statement of the case, the 
RO offered further explanation as to its determination that 
the Medicare Part B premiums for 2003 in the amount of 
$1,408.80 had not been paid by appellants.  More 
specifically, the RO noted that a Social Security 
Administration data sheet indicated that Medicare premiums 
were noted as having been "paid by the State."  The RO 
further explained that the premium indicated for each of the 
appellants was $58.70 per month ($704.40 annually), and that 
the yearly premium for each combined to total $1,408.80, the 
same amount being claimed as an allowable expense by the 
appellants.

DIC is payable to the surviving spouse, children, and parent, 
of Veterans who die after December 31, 1956, provided the 
Veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a 
service-connected or compensable disability, or the Veteran 
died while in active service.  38 U.S.C.A. § 1310 (West 
2002).  The amount payable is reduced by an amount, as 
determined by the Secretary, based on the parents' annual 
income.  38 U.S.C.A. § 1315(d)(1) (West 2002).  The pertinent 
regulations provide that payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income is counted for the calendar year in which 
it is received by the claimant.  38 C.F.R. §§ 3.251(b) and 
3.260 (2009).  

However, in defining income for DIC purposes, 10 percent of 
retirement payments received by a deceased Veteran's parents 
from Social Security or other sources will be excluded.  The 
remaining 90 percent is considered income.  38 C.F.R. § 
3.262(e)(4) (2009).  Where surviving parents are concerned, 
the benefit awarded shall not be less than $5.00 per month.  
38 U.S.C.A. § 1315(d)(2) (West 2002).  Benefits are not 
payable when surviving parent's annual income for 2003 
exceeds $14,817.00.  38 U.S.C.A. § 1315, n.1 (West 2002).

For two surviving parents who are living together, the 
monthly rate specified in 38 U.S.C 1315(d)(1), as increased 
from time to time under 38 U.S.C. 5312, is reduced by $.08 
for each dollar of such parents' countable annual income in 
excess of $1000.  No payments of DIC may be made under this 
paragraph, however, if such parents' countable annual income 
exceeds the amount specified in 38 U.S.C. 1315(d)(3), as 
increased from time to time under 38 U.S.C. 5312, and no 
payment of DIC to parents under this paragraph may be less 
than $5 a month.  38 C.F.R. § 3.25 (2009).

In reviewing the claim on appeal, the Board would like to 
begin by recognizing that in determining entitlement to 
increased DIC, any un-reimbursed or "unusual" medical 
expenses can be excluded from income within the calendar year 
that they are paid.  The term "unusual" means excessive and 
generally is defined as exceeding five percent of the 
claimants' reported annual income.  38 C.F.R. § 3.262(l)(4) 
(2009).  In this regard, in addition to $969 in medical 
expenses that were allowed by the RO for 2003, appellants 
also included a medical expense identified as premiums for 
Medicare Part B in the amount of $1,408.80 that the RO 
refused to count in July 2004 on the basis that it was being 
"paid by the State."  However, since the appellants listed 
this expense as an un-reimbursed expense, the form on which 
it was provided specifically states that medical insurance 
premiums (including the Medicare deduction) is an allowable 
medical expense, and a claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless circumstances create doubt as to its credibility, the 
Board sought further clarification from the RO regarding its 
determination that the Medicare Part B premium for 2003 had 
been "paid by the State."  

In response, as was noted previously, in a September 2009 
supplemental statement of the case, the RO offered further 
explanation as to its determination that the Medicare Part B 
premiums for 2003 in the amount of $1,408.80 had not been 
paid by appellants.  More specifically, the RO noted that a 
Social Security Administration data sheet indicated that 
Medicare premiums were noted as having been "paid by the 
State."  The RO further explained that the premium indicated 
for each of the appellants was $58.70 per month ($704.40 
annually), and that the yearly premium for each combined to 
total $1,408.80, the same amount being claimed as an 
allowable expense by the appellants.  The appellants have 
also not provided any additional evidence that they paid for 
these premiums, and the Board finds that it is reasonable to 
infer from the level of income earned by appellants for 2003, 
that they may have been entitled to assistance by the State 
of Florida, which included the payment of Medicare Part B 
premiums.  Accordingly, in weighing the bare assertions of 
appellants that they paid these premiums and that they were 
unreimburseable against the Social Security Administration 
data sheet that reflects premiums "paid by the State" that 
exactly match those being claimed as allowable expenses by 
the appellants, and the likelihood that appellants income for 
2003 may have made them eligible for such an additional 
benefit, the Board finds the latter to be far more credible, 
persuasive, and probative, and that the evidence is therefore 
against any reduction for Medicare Part B premiums from 
appellants' countable income for 2003.

In summary, while the appellants' annual countable income of 
$6,299.80 ($7,704.00 less 10 percent retirement benefit 
exclusion of $770.40 and $633.80 of allowable medical 
expenses in excess of five percent of the appellants' 
reported annual income based on total medical expenses of 
$969) is less than the maximum of $14,871.00, the statutorily 
mandated decrease of .08 places the appellant's benefit at 
the statutory and regulatory minimum of $5.00 per month, 
which is the amount of the benefit for annual income in 
excess of $5,725.00 after the .08 decrease is applied.  
Veterans Benefits Administration Manual M21-1, Part I, Change 
41, Appendix B (November 4, 2002).  Thus, the appellants' 
award of Parents' DIC benefits is in accord with the 
applicable law and regulation.  Accordingly, the Board finds 
that a preponderance of the evidence is against the 
assignment of increased compensation under this program.


ORDER

Entitlement to increased benefits under Parents' DIC program 
in excess of the statutory minimum is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


